Exhibit 10.17

BASE SALARIES OF NAMED EXECUTIVE OFFICERS OF THE REGISTRANT

Set forth below are the 2007 annual base salaries of the named executive
officers (as defined in Item 402(a)(3) of Regulation S-K) of Wisconsin Energy
Corporation. Unless otherwise noted, the named executive officers serve in the
positions indicated for Wisconsin Energy Corporation (WEC) and its wholly-owned
subsidiaries, Wisconsin Electric Power Company (WE) and Wisconsin Gas LLC. WE is
a reporting company under the Securities and Exchange Act of 1934, as amended.

 

Gale E. Klappa

   $ 1,075,350

  Chairman of the Board,

  President and Chief Executive Officer

  

Frederick D. Kuester

   $ 622,750

  Executive Vice President of WEC and WG;

  Executive Vice President and Chief Operating Officer of WE

  

Allen L. Leverett

   $ 576,000

  Executive Vice President and Chief Financial Officer

  

James C. Fleming

   $ 420,000

  Executive Vice President and General Counsel

  

Larry Salustro*

  Executive Vice President

   $ 424,872

--------------------------------------------------------------------------------

* Mr. Salustro retired effective February 28, 2007, and will receive a pro rated
amount of his annual base salary.